846 F.2d 75Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Curtis L. WRENN, Plaintiff-Appellant,v.Harvey S. WASSERMAN, Attorney, Defendant-Appellee.
No. 87-3072.
United States Court of Appeals, Fourth Circuit.
Submitted March 8, 1988.Decided April 21, 1988.

Curtis L. Wrenn, appellant pro se.
Before WIDENER, MURNAGHAN, and WILKINSON, Circuit Judges.
PER CURIAM:


1
Curtis Wrenn appeals the district court's dismissal without prejudice of his diversity action brought against his former attorney for failure timely to effect service of process on the attorney.  See Fed.R.Civ.P. 4(j);  Md. Local Rule 33(b).  We affirm.


2
Although the attorney, a Maryland resident, acknowledged receipt of the summons and complaint pursuant to the federal mail service provisions of Fed.R.Civ.P. 4(c)(2)(C)(ii), this process was issued by the District Court for the Northern District of New York prior to transfer of the action to Maryland.  A majority of courts have held that service on a party outside the state must be made in accordance with state law and that service in accordance with the federal mailing provisions is not proper service in this situation.  See generally 2 J. Moore, J. Lucas & H. Fink, Moore's Federal Practice p 4.08, at 4-109 to -110 (2d ed. 1987).  Service on the attorney was not made in accordance with New York law.  See N.Y.Civ.Prac.L. & R. Secs. 308, 313.  Moreover, as noted by the New York court prior to transfer of the action, there is no apparent basis in this case for the exercise of personal jurisdiction by a New York court over the Maryland attorney.  The process issued by the New York court was therefore ineffective to obtain jurisdiction over the attorney, and Wrenn failed to obtain service on the attorney after the transfer of the action to the District of Maryland.


3
We accordingly affirm the district court's dismissal of the action without prejudice for failure timely to effect valid service on the defendant.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


4
AFFIRMED.